United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kalamazoo, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1508
Issued: February 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2006 appellant filed a timely appeal of the April 26, 2006 decision of the
Office of Workers’ Compensation Programs, which denied further merit review because
appellant’s request for reconsideration was untimely and failed to demonstrate clear evidence of
error. The most recent merit decision is dated January 10, 2005. Because appellant filed the
current appeal more than a year after the last merit decision, the Board does not have jurisdiction
over the merits of the claim.1
ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for merit
review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, a 54-year-old former distribution clerk, has an accepted occupational disease
claim for overuse syndrome and bilateral wrist tendinitis, which arose on or about
1

20 C.F.R. §§ 501.2(c), 501.3(d) (2006).

February 2, 1989. In a decision dated September 30, 2003, the Office found that appellant no
longer had residuals of her February 2, 1989 employment injury. The Office, therefore,
terminated wage-loss compensation and medical benefits effective October 4, 2003.2 An Office
hearing representative affirmed the termination of benefits by decision dated September 7, 2004.
On November 19, 2004 appellant submitted additional medical evidence and requested
reconsideration. In a January 10, 2005 decision, the Office reviewed the merits of the claim, but
denied modification. On January 13, 2006 appellant requested reconsideration.3 The Office
issued an April 26, 2006 decision denying reconsideration because appellant’s request was
untimely and she failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act does not entitle a claimant
to a review of an Office decision as a matter of right.4 The Office has discretionary authority in
this regard and it has imposed certain limitations in exercising its authority.5 One such limitation
is that the application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.6 When a request for reconsideration is untimely, the Office
will undertake a limited review to determine whether the application presents “clear evidence of
error” on the part of the Office in its “most recent merit decision.”7
ANALYSIS
Appellant’s request for reconsideration was postmarked January 13, 2006, which is more
than a year after the Office’s January 10, 2005 merit decision.8 Because appellant’s request was
2

The September 30, 2003 decision effectively modified a December 21, 1993 wage-earning capacity
determination based on a material change in appellant’s injury-related condition.
3

Appellant submitted a handwritten request for reconsideration dated January 13, 2006. She also submitted the
appeal request form that accompanied the January 10, 2005 Office decision, which is signed and dated
January 10, 2006. The Office retained appellant’s envelope, which bears a January 13, 2006 postmark and a
handwritten notation: “Reconsideration Request.”
4

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a) (2000).
5

20 C.F.R. § 10.607 (2006).

6

20 C.F.R. § 10.607(a).

7

20 C.F.R. § 10.607(b). To establish clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by the Office. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive,
precise and explicit and it must be apparent on its face that the Office committed an error. See Leona N. Travis, 43
ECAB 227 (1991). It is not enough to merely show that the evidence could be construed to produce a contrary
conclusion. Id. Evidence that does not raise a substantial question concerning the correctness of the Office’s
decision is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The
evidence submitted must not only be of sufficient probative value to create a conflict in medical opinion or establish
a clear procedural error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of the Office decision. Thankamma
Mathews, 44 ECAB 765, 770 (1993).
8

If a request is submitted by mail, timeliness will be determined by the postmark if legible. 20 C.F.R.
§ 10.607(a).

2

untimely, she must demonstrate “clear evidence of error” on the part of the Office in terminating
her wage-loss compensation and medical benefits.9
In her January 13, 2006 request, appellant claimed that she had “sent medical evidence
[twice] a year verifying [her] disability.” She also indicated that her symptoms were the same as
before and nothing had changed. Appellant asked the Office to “closely” examine the record on
reconsideration. The January 13, 2006 request for reconsideration did not specify what evidence
appellant allegedly submitted. The record as it currently exists does not include any evidence
received by the Office after the January 10, 2005 decision. Appellant has not demonstrated clear
evidence of error. She simply admonished the Office to “closely” reexamine the record. As
there is no clear evidence of error, there is no justification for further merit review. Accordingly,
the Office properly declined to reopen appellant’s case under 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that appellant’s January 13, 2006 request was untimely and she failed to
demonstrate clear evidence of error and, therefore, she is not entitled to further merit review.
ORDER
IT IS HEREBY ORDERED THAT the April 26, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

20 C.F.R. § 10.607(b).

3

